DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 3-7, 9-10, 12, 15-17, 19-21, 23, and 32-35 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent 4,093,479 to Baird and United States Patent 3,880,668 to Miller. 
Baird teaches a vertically axised wiped thin-film rotary countercurrent evaporator 10 (herein processing device), comprising: an interior wall 14; a centrally axised tube-like rotor 30 (herein rotating rod) positioned within the interior space formed by the interior wall 14; a plurality of baffles (referred to as the rod portion of rotor blades 32) spaced apart from one another along the rotating rod 30 and extending away from the rotating rod 30 towards the interior wall 14, wherein the plurality of baffles are configured to rotate with the rotating rod 30 relative to the interior wall 14; and a plurality of radial rotator blades 32 coupled to an edge of at least one of the plurality of baffles, wherein upon rotation of the rotating rod 30 causes the edges of the rotation blades 32 to wipe along the interior wall 14 to create a thin-film of a processing material (as illustrated in Fig. 1; Col. 3, lines 6-58). Baird teaches interior wall 14 is surrounded by a greater part of its length by a temperature-control jacket 16 adapted for the introduction of a heat-exchange fluid (see Col. 3, lines 5-15). As shown in Figs. 1-2 the jacket is continuous and the interior wall 14 forms the interior portion of the jacket. Baird teaches in operation of the evaporator the first step is to add a liquid to be processed into the feed inlet 18 connected to the interior of the device wherein said liquid would inherently have an initial percentage composition of a 
Miller teaches evaporator unit or container 12 with a cage-like (synonym for basket according to thesaurus.com) structure 57 mounted on a shaft 44 for rotational movement within the container 12 (see Fig. 2 and Col. 5, lines 38-49 of Miller). 
However, Baird fails to teach nor fairly suggest “wherein in operation, the at least one roller is configured to contact liquid on an interior wall of the jacket such that rotation of the at least one roller against the interior wall causes droplets of the liquid to move away from the internal wall” as recited in instant independent claim 1 and “wherein rotating the rotating assembly causes a  plurality of rollers coupled to a rod of the rotating assembly to contact a film of the liquid on the interior wall of the jacket such that rotation of the rollers against the interior wall causes droplets of the liquid to move towards a center of the interior space” as recited in instant independent claim 20. Furthermore, neither Baird or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797